 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DEXTER BROWN,                                       No. 2:19-cv-00948 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 9, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff filed objections to

23   the findings and recommendations.

24           With respect to the Governor, the Eleventh Amendment “does not . . . bar actions for

25   prospective declaratory or injunctive relief against state officers in their official capacities for

26   their alleged violations of federal law.” Coalition to Defend Affirmative Action v. Brown, 674

27   F.3d 1128, 1134 (9th Cir. 2012) (citations omitted). However, “[t]he individual state official sued

28   must have some connection with the enforcement of the act. . . . [and] that connection must be
                                                          1
 1   fairly direct; a generalized duty to enforce state law or general supervisory power over the
 2   persons responsible for enforcing the challenged provision will not subject an official to suit.” Id.
 3   (citations and internal quotation marks omitted). Governor Newsom’s general supervisory
 4   powers do not extend to criminal investigations requested by individual state prisoners. Plaintiff
 5   claims he may amend his pleading to raise a supplemental state law claim based on such
 6   allegations. However, despite plaintiff’s objections, the undersigned finds no cognizable § 1983
 7   claim against the Governor and his staff person “Adrian,” and therefore declines to exercise
 8   supplemental jurisdiction over any potential state law claims. The dismissal of this action is
 9   without prejudice to plaintiff pursuing such claims in state court.
10           Similarly, plaintiff’s claim of imminent danger are based on allegations too attenuated
11   from plaintiff’s allegations against the named defendants. Pettus v. Morgenthau, 554 F.3d 293
12   (2nd Cir. 2009). Plaintiff’s allegations that defendants Newsom and Adrian failed to act on
13   plaintiff’s reports of assaults in state prison took place after the incidents, such defendants were
14   not involved in the alleged incidents, and therefore such omissions are not fairly traceable to the
15   incidents alleged. Plaintiff cannot rectify such deficiencies by amendment.
16           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

17   court conducted a de novo review of this case. Having carefully reviewed the entire file, the court
18   finds the findings and recommendations to be supported by the record and by proper analysis.
19           Accordingly, IT IS HEREBY ORDERED that:

20           1. The findings and recommendations filed September 9, 2019, are adopted in full;
21           2. Plaintiff’s motion to proceed in forma pauperis is denied; and
22           3. Plaintiff is ordered to pay the $400.00 filing fee within fourteen days from the date of
23   this order.
24           IT IS SO ORDERED.
25   Dated: February 4, 2020
26
27
28
                                                        2
